Citation Nr: 1546272	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served in the Nevada Army National Guard from September 2000 to August 2002.  He was granted service connection for a seizure disorder, and, therefore, has attained Veteran status for this particular disability.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran's temporary education file and electronic folders in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in VBMS includes a copy of the August 2015 appellant's brief.  The Virtual VA electronic folder includes documents that are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has asserted that he is entitled to Post-9/11 GI Bill benefits because he was discharged from active service due to a service-connected disability.  

First, a remand is required to obtain additional information regarding the nature of the Veteran's National Guard service to determine whether he has qualifying service for Chapter 33 benefits.  The Post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  The individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a) (2015).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b) (2015).

For purposes of the Post-9/11 GI Bill, creditable active duty has various meanings, as follows.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A) (West 2014).  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 or 14 U.S.C. § 712 . 38 U.S.C.A. § 3301(1)(B) (West 2014).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above [for members of the reserve components of the Armed Forces], qualifying active duty includes full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, full-time service in the National Guard under 32 U.S.C. § 502(f) when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C) (West 2014).

In this case, an August 2002 discharge order from the Nevada Office of the Adjutant General indicates that the Veteran was discharged effective August 1, 2002.  The listed authority was "Para 8-26n Failure to Ship to Training."  The type of discharge was uncharacterized.  A November 2010 printout from Veterans Information Solution indicates that the Veteran served on active duty with the Army National Guard from June 7, 2001 to June 30, 2001 (24 days), and from January 1, 2002 to March 31, 2002 (90 days).  The Veteran's Report of Separation and Record of Service indicates that he had initial active duty for training (IADT) from June 06, 2001 to August 16, 2001.  The AOJ also contacted the Department of Defense (DoD) and was informed that the Veteran attended Phase I (Basic Training) from June 6, 2001, to August 16, 2001, but was discharged effective August 1, 2002 for failure to ship to Phase II.  See DoD responses in October 2006, and November 2010.  The DoD also indicated that the Veteran was not eligible for Chapter 33 benefits because he had no qualifying Title 10 service.  

Based on the information in the Veteran's temporary education file, it is unclear whether he has qualifying service for education benefits.  It is noted that on January 4, 2011, the Post-9/11 Veterans Educational Improvements Act of 2010 was enacted.  Pub. L. No. 111-377, 124 Stat. 4106 (2011).  This Act made changes to Chapter 33 of Title 38, United States Code, pursuant to the Post-9/11 Veterans Educational Assistance Act of 2008 (Title V of Public Law 110-252), which include adding provisions to allow certain National Guard service to be considered as qualifying active duty service for purposes of Chapter 33 eligibility.  See Pub. L. No. 111-377, § 101(a), 124 Stat. 4106, 4108 (2011).  Prior to the Act, Title 32 National Guard service was explicitly excluded as qualifying active duty service for purposes of Chapter 33 eligibility.  Therefore, a remand is required to determine whether the Veteran's periods of service were under a call or order to active duty under Title 10 or Title 32, section 502(f), or any other qualifying authority.

Second, a remand is required to obtain additional information regarding whether the Veteran was discharged due to a service-connected disability, thus complying with 38 C.F.R. § 21.9520(b) (2015).  The Veteran has submitted a letter from VA indicating that he is 100 percent disabled due to a service-connected disability.  In addition, the temporary education folder includes a page from a rating decision indicating that he was awarded a 100 percent rating for a service-connected seizure disorder, effective September 1, 2002.  Finally, the Veteran's profile in VBMS indicates that he was service-connected for a seizure disorder effective August 2, 2002, the day after he separated from the Army National Guard.  However, this evidence is insufficient to determine whether the Veteran was discharged due to a service-connected disability.  Therefore, his disability claims file and all service records must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's disability claims file with his educational benefits temporary file. 

2.  Determine whether the Veteran's complete service treatment records and service personnel records, including any medical board proceedings, are of record and if they are not, obtain those documents.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Undertake appropriate action, to include contacting the Veteran's Army National Guard unit, to attempt to verify all of the Veteran's periods of active duty service and full-time service since September 10, 2001, with the Army National Guard.  Information regarding the authority and nature/purpose of each period of active duty service and full-time service must also be obtained.  

3.  After completing the above actions, conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  Thereafter, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




